Citation Nr: 1019250	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-10 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Basic eligibility for the Veteran to be awarded non-
service connected pension benefits (and his family's 
entitlement to an apportionment of such benefits).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1970 to July 1971.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a September 2006 
rating decision of the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In his VA Form 9, 
received in March 2007, he requested a Travel Board hearing 
in these matters; in May 2007 correspondence he withdrew the 
request.


FINDINGS OF FACT

1.  The Veteran's low back pain in service was acute and 
resolved, and a chronic low back disability was not 
manifested in service; arthritis of the lumbar spine was not 
manifested in the first post-service year; and the Veteran's 
current lumbosacral spine disability is not shown to be 
related to his service, to include as due to injury therein.

2.  The Veteran is incarcerated for a felony; he had not 
established entitlement to nonservice-connected pension 
benefits prior to his incarceration.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran's eligibility for nonservice-connected 
pension benefits is prohibited by law; his claim for his 
family's entitlement to apportionment of such benefits lacks 
legal merit.  38 U.S.C.A. § 1505 (West 2002); 38 C.F.R. 
§§ 3.3, 3.666 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA's duty to notify the Veteran as to the matters being 
addressed was met by letters dated in October 2005 and March 
2006 (re-mailed to a more complete address and not returned 
as undeliverable in July 2006), prior to the September 2006 
rating decision on appeal.  The October 2005 letter informed 
the appellant of what evidence was required to substantiate 
his claims and of his and VA's respective duties as to the 
development of the claims.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
March 2006 letter also informed the Veteran of disability 
rating and effective date criteria.

The Veteran's April 2010 Appellant's Brief requests that the 
matter of entitlement to non-service connected pension 
benefits be remanded for an updated notice letter with 
instructions for establishing his dependents' entitlement to 
an apportionment of pension benefits (based on his continuing 
incarceration).  The provisions of the VCAA do not apply in 
this matter, as the law (and not the factual evidence) is 
dispositive.  See Manning v. Prinicipi, 16 Vet. App. 534, 542 
(2002).  Accordingly, no further notification and/or 
assistance is required under the VCAA.  VAOPGCPREC 5-2004 
(June 23, 2004).  (There is no duty to notify a claimant 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, and no duty 
to assist a claimant where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Moreover, as was noted in the April 2010 Appellant's Brief, a 
November 2006 statement of the case (SOC) informed him of 
38 C.F.R. § 3.666 which governs pension for incarcerated 
veterans and the circumstances under which incarcerated 
veterans' dependents may receive an apportionment of pension 
benefits.  The Veteran's claim was subsequently readjudicated 
in March 2007 and January 2008 supplemental SOCs.  

The RO has obtained the Veteran's service treatment records 
(STRs) and available VA treatment records.  In December 2007, 
the RO secured a medical opinion from a VA physician who 
reviewed the Veteran's claims file, including his allegations 
of continuous low back complaints since service.  The April 
2010 Appellant's Brief asserts that the December 2007 
examiner did not take into account the allegation that back 
degeneration found at the time of the 1985 injury confirms 
that his back problems existed prior to the 1985 incident.  
However, a review of the record found that the lumbar 
myelogram in June 1985 revealed findings suspicious of 
herniated disc at L-4/5, and that the record is silent for 
the "degeneration" alleged by the Veteran.  The Board finds 
that the December 2007 VA examination is based on findings 
consistent with the factual evidence of record, includes 
sufficient explanation of rationale, and is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide 
an examination that is adequate for rating purposes).

In a letter received in March 2008 the Veteran requests a 
physical examination.  38 C.F.R. § 3.159(c)(4) provides that 
VA must obtain either an examination or medical opinion in 
certain situations where the medical evidence is insufficient 
to make a decision on the claim.  This section allows VA to 
satisfy its duty to assist by obtaining a medical opinion 
rather than an in person examination where an examination is 
unlikely to provide factual information not already of 
record.  Here, the record is clear that the Veteran has a low 
back disability (and as to the nature of such disability).  
He has provided his recollections of continuing postservice 
low back symptoms and treatment.  There is nothing to suggest 
that an examination would provide any additional information 
critical for a nexus opinion in the matter.  Notably, an 
examination to assess the current severity of the disability 
would only be necessary if service connection were granted 
(to address the downstream issue of the rating warranted).  
The medical evidence of record is sufficient to decide the 
Veteran's claim.  VA has met its duty to assist by obtaining 
a medical opinion; a remand for a  VA examination is not 
necessary.

Notably, records in the claims file of any VA treatment the 
Veteran received prior to 1989 may be incomplete.  In a 
November 2005 VA Form 21-4142 he reported he received 
treatment at the VA Medical Center (VAMC) in Amarillo, Texas, 
from 1987 to 1989.  In August 2006 the RO made a Formal 
Finding that no records pertaining to the Veteran were 
located at the Amarillo, Texas VAMC.  VA subsequently 
received January 1989 to September 1991 treatment records 
from the Amarillo VAMC.  A March 2007 VA Form 21-4142 
completed by the Veteran reports he received treatment at the 
Amarillo VAMC in 1971, 1972 and from 1974 to 1989.  In May 
2007, VA received treatment reports dated in April 1974 and 
January 1976.  A November 2007 Formal Finding by the RO 
certifies that any of the Veteran's Amarillo VAMC treatment 
records from 1971 to 1981 (other than those April 1974 and 
January 1976) are unavailable.  In August 2006 and in 
November 2007, the RO determined that all efforts to secure 
those clinical records were exhausted, and that further 
attempts would futile.  In cases where records once in the 
hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App.  365, 367 (1991).  The 
appellant has not identified any further pertinent evidence 
that is alleged to be outstanding.  VA's heightened duty to 
assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in a specified period of time post-service 
(one year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board's notes that its analysis is undertaken with the 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt rule in mind.  
However, governing caselaw does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran seeks service connection for his back disability 
(it appears he is now paralyzed from the waist down and 
confined to a wheelchair) claiming that he sustained a back 
injury in service, and his post-service, back problems 
(including back injuries in 1985 and 1988) are due to 
degenerative disease resulting from the injury in service.  

The Veteran's STRs show that no pertinent spine or other 
musculoskeletal abnormality was noted when he was examined 
for entry on active duty.  In October 1970, he was seen for 
back pain and reported an injury lifting a locker.  He 
continued to complain of muscle soreness, left hamstring, 
which was not improving with whirlpool and analgesic balm.  
The impression was muscle soreness, tenderness.  There are no 
further complaints or manifestations of a low back disability 
noted in the STRs.  On examination for separation from 
service in July 1971, the lower extremities and spine, and 
other musculoskeletal system, were normal on clinical 
evaluation.  

Post-service treatment records include a September 1971 
report of VA examination which notes "no disease or injuries 
found" of the musculoskeletal system.  It was also noted 
that flexion and extension of the trunk, neck and extremities 
were full, with good strength and no rigidity.  

The Veteran's available early VA treatment records, dated in 
1974 and 1976, are silent with respect to complaints of, or 
treatment for, a back injury/disability.  
The earliest postservice medical evidence of back complaints 
is a May 1985 private treatment report which notes that the 
Veteran worked for a construction company, and in February 
1985 sustained an on the job back injury trying to lift a 
post out of a hole.  A June 1985 myelogram revealed 
amputation of the nerve root at L4-5 on the right and, in 
July 1985, the Veteran underwent a lumbar laminectomy and 
diskectomy at L4-5, right.  It was noted that the Veteran had 
suffered a herniated nucleus pulposus and his sciatica was 
relieved.  

A September 1988 private treatment report notes that the 
Veteran was admitted for a back injury sustained when he 
slipped in some water and fell at work.  He complained of 
pain in the right buttock and low back area.  The examiner 
also noted the Veteran's previous history of lumbar 
laminectomy in 1985.  

The Veteran's 1989 to 1991 VA treatment reports are silent 
for back treatment or complaints with the exception of 
notation of his 1985 lumbar laminectomy and diskectomy at L4-
5, right.

Private treatment records show findings of HNP in April 1998 
and note the Veteran's inability to stand.  An August 1998 
treatment report notes the Veteran's approximately one year 
history of low back pain and right lower extremity pain and 
weakness which became much worse after he slipped and fell in 
July 1998.  It was noted that he was wheelchair restricted.  

A December 2007 VA supervisory physician's opinion notes 
(after complete review of the records), that the relatively 
minor, acute and transitory low back strain the Veteran 
sustained during service is not shown by the records to have 
become a chronic disability, and that the length of the time 
interval before other low back conditions/injuries became 
manifest (in 1985) mitigates against any current back 
disability being a residual of the brief, mild strain event 
which occurred in service, and apparently resolved.  
Therefore, it is less likely than not that the current 
claimed lumbosacral spine conditions are etiologically 
related to the acute and transitory low back condition during 
military service.  

The Board finds that the preponderance of the evidence of 
record is against a finding that a low back disability is 
related to the Veteran's service.  Although he had a 
complaint of low back pain treated during service, such was 
acute and transitory (and resolved), as it was not noted in 
later STRs or on service separation examination.  
Furthermore, arthritis was not manifested in the first 
postservice year (so as to trigger application of the chronic 
disease presumptive provisions of 38 U.S.C.A. § 1112).  The 
December 2007 VA examiner opined that it is less likely than 
not that the claimed current lumbosacral spine conditions are 
etiologically related to the acute and transitory low back 
condition manifested in service.  The opinion is based on a 
review of the entire record and consideration of the 
Veteran's allegations.  It is supported by stated rationale, 
which includes the absence of any objective evidence of back 
complaints during the lengthy period before any back 
pathology was clinically noted postservice, as well as the 
intervening events of postservice injuries.  Hence it is 
probative evidence in the medical nexus question presented.  
See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Furthermore, there is no competent (medical opinion) evidence 
to the contrary (i.e., even suggesting that there may be a 
nexus between the Veteran's current low back disability and 
his service).  Consequently, it is persuasive.  The evidence 
of intervening events (work-related back injuries) after 
which chronic back pathology is first documented postservice 
is, of itself, compelling evidence against the Veteran's 
claim.   

While the Veteran is competent to provide lay evidence as to 
his observation of a back disability (See Layno v. Brown, 6 
Vet. App. 465, 470 (1994)), he is not competent to establish, 
by his own statements/testimony, that his current back 
disability is related to his service/low back injury therein, 
as that is a complex medical question, and he is a layperson, 
lacking the requisite expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran's 
claim of service connection for a low back disability.  
Accordingly, the claim must be denied.


Basic Eligibility for Nonservice-Connected Pension Benefits 
(and Apportionment of Such).

Subject to income limitations, a monthly pension is payable 
to a veteran of a period or periods of war who is permanently 
and totally disabled because of non-service-connected 
disability or age.  38 U.S.C.A. §§ 1513, 1521 (West 2002; 
38 C.F.R. § 3.3(a)(3) (2009).  However, no pension shall be 
paid to (or for) a veteran who has been imprisoned in a 
Federal, State, or local penal institution as a result of 
conviction of a felony or misdemeanor for any part of the 
period beginning sixty-one days after such individual's 
imprisonment begins and ending when such individual's 
imprisonment ends.  38 U.S.C.A. § 1505 (West 2002); 38 C.F.R. 
§ 3.666 (2009); see also Latham v. Brown, 4 Vet. App. 265 
(1993).

The Veteran applied for pension benefits in August 2005.  
Based on information in communications from the Veteran, he 
was incarcerated for commission of a felony at the time he 
filed the claim, and has been continuously incarcerated 
since.  (His prisoner number and prison mailing address have 
been used during the entire appeal period since the Veteran 
filed his claim in August 2005.)  Although the Veteran did 
not specifically report his incarceration directly to VA, his 
November 2005 VA Form 21-2142, includes his prisoner number 
and shows treatment at the prison facility from 1993 until 
the 2005.  In addition, a March 2008 letter from the Veteran 
and his April 2010 Appellant's Brief indicate that he is 
currently incarcerated.  The Veteran has inquired whether his 
wife or daughter may receive his pension while he is 
incarcerated.  

The Veteran did not establish entitlement for himself to 
nonservice-connected VA pension benefits prior to his 
incarceration (and because he is incarcerated may not do so 
at this time).  Since payment of such benefit (via 
apportionment) to his dependents is a derivative benefit 
(i.e., payment to them of the benefit he would receive but 
for incarceration (see 38 U.S.C.A. § 1505; 38 C.F.R. 
§ 3.666)), there is no legal authority for his dependents to 
establish entitlement to such benefit in their own right.  
The law is dispositive; this claim must be denied for lack of 
legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

Service connection for a low back disability is denied

Basic eligibility for the Veteran to be awarded nonservice-
connected pension benefits (and his dependents' entitlement 
to receive an apportionment of such benefits) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


